
	

115 HR 5272 : To provide additional guidance to grantees seeking funding to treat or prevent mental health or substance use disorders.
U.S. House of Representatives
2018-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 5272
		IN THE SENATE OF THE UNITED STATES
		June 13, 2018 Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACT
		To provide additional guidance to grantees seeking funding to treat or prevent mental health or
			 substance use disorders.
	
	
 1.Guidance from National Mental Health and Substance Use Policy LaboratorySection 501A(b) of the Public Health Service Act (42 U.S.C. 290aa–0(b)) is amended— (1)in paragraph (5), by striking and at the end;
 (2)in paragraph (6), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
				
 (7)issue and periodically update guidance for entities applying for grants from the Substance Abuse and Mental Health Services Administration in order to—
 (A)encourage the funding of evidence-based practices; (B)encourage the replication of promising or effective practices; and
 (C)inform applicants on how to best articulate the rationale for the funding of a program or activity..  Passed the House of Representatives June 12, 2018.Karen L. Haas,Clerk 